Citation Nr: 0334705	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  03-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for hepatitis C, 
currently assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection and 
assigned a 10 percent disability evaluation effective January 
31, 2001.  The veteran, who had active service from July 1970 
to August 1973 and from January 2000 to July 2000, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.

The Board observes that the veteran originally filed his 
claim with the RO in Portland, Oregon.  However, in his 
August 2002 Notice of Disagreement, the veteran indicated 
that he moved to Toledo, Ohio.  As a result, the file was 
subsequently transferred to the RO in Cleveland, Ohio, which 
certified the veteran's appeal to the Board of Veterans' 
Appeals.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hepatitis C is productive of fatigue, 
anorexia, minor weight loss, and hepatomegaly.


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the 
criteria for an evaluation of 40 percent for hepatitis C have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.114, Diagnostic 
Code 7354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  In this case, the veteran 
was advised of his rights and obligations under the VCAA in 
the context of his claim for service connection in a letter 
sent to him in October 2001.  Similar information was 
provided in the statement of the case.  In addition, the 
statement of the case and the rating decision at issue 
informed the veteran of the evidence considered, the 
pertinent laws and regulations, including the criteria to 
warrant an increased rating, and the reasons his claim was 
denied.  Under these circumstances, and in light of the 
favorable determination as explained below, the Board 
considers the duty to notify as having been met in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as are the veteran's private 
medical records.  The veteran had also been afforded a VA 
examination in January 2002.  The veteran and his 
representative have not made the Board aware of additional 
evidence that needs to be obtained prior to appellate review.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that disposition of the 
appellant's claim is appropriate.  

Background and Evidence

In a March 2002 rating decision, the RO determined that the 
veteran was entitled to service connection for hepatitis C 
and assigned a 10 percent disability evaluation effective 
January 31, 2001.  That determination was based on a review 
of service medical records, private medical records, and a VA 
examination dated in January 2002.  That evaluation has 
remained in effect until the present time.

Service medical records show that the veteran weighed as much 
as 145 pounds during his period of service from July 1970 to 
August 1973.

Private medical records dated from December 2000 to January 
2001 indicate that the veteran was seen for an evaluation of 
his hepatitis C.  The veteran was experiencing fatigue and a 
loss of appetite.  Although the veteran's weight was reported 
by him as relatively stable, the veteran's wife thought he 
was rather thin.  His actual his weight was 143.5 pounds.  
His liver was moderately enlarged in the right upper 
quadrant, but there was no tenderness.  The physician 
assessed the veteran as being somewhat symptomatic with 
anorexia and fatigue.

The veteran was afforded a VA examination in January 2002 for 
the purpose of evaluating his hepatitis C.  The examiner 
noted that the veteran had undergone a course of treatment of 
pegylated Interferon and Ribavirin in early to mid 2001, but 
the veteran was unresponsive to this treatment.  At the time 
of the examination, the veteran was currently taking "Milk 
Thistle" three times a day.  The examiner related that the 
veteran had a moderate amount of fatigue.  There was no 
evidence of recent weight change, steatorrhea, malabsorption, 
or malnutrition.  The abdomen was soft with moderate 
tenderness in the upper right quadrant.  Some heptatomegaly 
was present, approximately two to three fingerbreadths below 
costal right margin.  A liver biopsy revealed early cirrhosis 
with stage IV fibrosis.  The veteran had been diagnosed as 
having hepatitis C genotype 1b.  

The veteran filed a Notice of Disagreement in August 2002.  
He believed he was entitled to a higher evaluation and stated 
that he went through treatment without any success.  He 
became fatigued very easily and experienced a loss of 
appetite.  He had to force himself to eat in order to avoid 
losing weight.

In VA Form 9 dated January 2003, the veteran stated that his 
doctor told him that his liver damage would worsen, as will 
the symptoms he currently endures.  These include daily 
fatigue, malaise, loss of appetite, depression, physical 
weakness, and arthralgia.  The veteran believed that his 10 
percent disability evaluation was too low for his incurable 
and degenerating disease.

In VA Form 646 dated in May 2003, the veteran's 
representative reiterated some of the veteran's previous 
contentions.  The representative also stated that the 
veteran's symptomatology warranted an increased evaluation.


Law and Analysis

The veteran contends that the current evaluation assigned for 
his hepatitis C does not accurately reflect the severity of 
that disability.  He maintains that the symptomatology 
associated with the disability warrants an evaluation in 
excess of 10 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's disability is evaluated under 38 C.F.R. §4.114, 
Diagnostic Code 7354.  Under that Diagnostic Code, a 10 
percent evaluation, the currently assigned evaluation, is for 
assignment when the disorder is characterized by intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent evaluation is 
warranted when there is daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent evaluation is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent evaluation is for assignment 
when the disability is characterized by daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran is entitled to a higher initial evaluation for 
hepatitis C.  The veteran has expressed complaints of malaise 
and private medical records show that the veteran apparently 
experienced regular fatigue as a result of his hepatitis C.  
This was also noted on VA examination.  These treatment 
records also revealed the veteran had a loss of appetite and 
he was assessed as being symptomatic with anorexia.  In 
addition, private medical records indicated that the veteran 
had a moderately enlarged liver, and the VA examination 
likewise found some hepatomegaly to be present.  Although 
there is no evidence that clearly shows minor weight loss, 
the Board observes that the veteran indicated he forced 
himself to eat, and currently weighs 143.5 pounds, less than 
his weight in active service 30 years ago.  Thus, the Board 
is of the opinion that the evidence shows the veteran's 
disability resulting from hepatitis C to more nearly 
approximate the criteria for a 40 percent evaluation.  
Therefore, the Board finds that an increased rating is 
warranted at this time under the provisions of 38 C.F.R. 
4.114, Diagnostic Code 7354 for the entire appeal period.  To 
the extent that there is any reasonable doubt as to the 
current severity of the veteran's hepatitis C, that doubt is 
resolved in the veteran's favor.   

Since there is no evidence showing that the veteran has 
experienced substantial weight loss or malnutrition, or 
incapacitating episodes of a total duration of 6 weeks, but 
not occurring constantly, an evaluation in excess of 40 
percent is not warranted.

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
evidence of record does not demonstrate, nor has it been 
contended, that this disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (b) (1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation for hepatitis C is granted.


	                        
____________________________________________
	MICHAEL  E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



